t c summary opinion united_states tax_court frank r sanchez petitioner v commissioner of internal revenue respondent docket no 4075-01s filed date frank r sanchez pro_se david c holtz for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 in petitioner’s federal_income_tax for the taxable_year this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in long beach california in the notice_of_deficiency respondent determined that petitioner was not entitled to a claimed dollar_figure net_operating_loss nol deduction was not entitled to deduct a total of dollar_figure of subcontractor expense claimed on four separate schedules c profit or loss from business was entitled to a dollar_figure deduction in arriving at adjusted_gross_income for one-half of the increased self-employment_tax resulting from the disallowed schedules c expenses and was subject_to an addition_to_tax pursuant to sec_6651 for failure_to_file his tax_return by the prescribed due_date petitioner filed his petition with this court requesting a redetermination of the and tax years respondent subsequently filed a motion to dismiss for lack of jurisdiction and strike as to the taxable_year by order on date this court granted respondent’s motion dismissing the taxable_year for lack of jurisdiction because no notice_of_deficiency was issued for that taxable_year however the order stated that pursuant to sec_6214 the court may take into account facts pertaining to to correctly redetermine the tax for the taxable_year in the stipulation of facts petitioner conceded that for the tax_year he was not entitled to the dollar_figure nol deduction claimed he was not entitled to the dollar_figure of claimed schedules c expenses and he was liable for the addition_to_tax of dollar_figure pursuant to sec_6651 the parties stipulated that all issues not specifically addressed in the stipulation of facts would be resolved in accordance with the notice_of_deficiency accordingly although not specifically addressed in the stipulation of facts petitioner is allowed the dollar_figure deduction for one-half of the increased self-employment_tax resulting from the disallowance of schedules c expenses claimed on his tax_return the only remaining issues for decision are whether petitioner is entitled to an adjustment pursuant to sec_1311 through to reflect a carryback of a tax_year nol to the tax_year and in the alternative whether petitioner is entitled to equitable_recoupment relief related to the carryback of a tax_year nol to the tax_year petitioner claimed on his tax_return a dollar_figure nol carryforward deduction generated in instead of a carryback of the nol generated in to the tax_year as allowed pursuant to sec_172 petitioner claimed the nol as a carryforward deduction only however in his tax_return petitioner failed to make the election to waive the carryback provision required to forgo the carryback see sec_172 by failing to make this election with his tax_return petitioner is not entitled to the dollar_figure nol deduction generated in and claimed on his tax_return as he has conceded after being informed of the error petitioner on date filed an amended tax_return for the tax_year claiming a refund attributable to the error of failing to carryback the nol to however respondent determined that the period of limitations for filing the amended tax_return to claim a refund attributable to the nol_carryback had expired on date thus respondent denied the refund claim petitioner contends that the mitigation provisions of sec_1311 through apply because respondent’s determination to disallow the nol deduction claimed on the tax_return and respondent’s refusal to correct the error by allowing the nol_carryback to constitute a double disallowance of a deduction pursuant to sec_1312 the mitigation provisions sec_1311 through were designed to palliate the effect of the period of limitations in certain meticulously and narrowly defined situations 34_tc_1051 in those situations the mitigation provisions preclude the commissioner or a taxpayer from taking a position that is inconsistent with an earlier year’s position and then seeking refuge behind the period of limitations that otherwise prevents an adjustment to the earlier year s rept 75th cong 3d sess c b part if the requirements allowing mitigation are met a year closed by the statute_of_limitations can be reopened for the limited purposes of the mitigation sections farmer v commissioner tcmemo_1998_327 the mitigation provisions were drafted with great precision and care 95_tc_397 the relief available under the mitigation provisions is limited and the statutory provisions do not purport to permit the correction of all errors and inequities fong v commissioner tcmemo_1998_181 in this case for mitigation to apply we would have to reopen the tax_year in order to carry back the nol however respondent determined a deficiency for the tax_year not the tax_year although petitioner petitioned this court for a review of both the and tax years this court granted respondent’s motion to dismiss the tax_year for lack of jurisdiction accordingly we have jurisdiction only to redetermine the tax_year since the mitigation provisions do not apply to we lack jurisdiction to redetermine petitioner’s income_tax_liability for see sec_6214 farmer v commissioner supra in the alternative petitioner argues that he is entitled to relief from the error under the theory of equitable_recoupment the court_of_appeals for the ninth circuit the circuit in which an appeal in this case would lie if this case were appealable has held that the tax_court has the authority to apply equitable_recoupment in cases subject_to the tax court’s jurisdiction 264_f3d_904 9th cir affg 113_tc_6 equitable_recoupment may apply in certain circumstances to overcome the bar of the statute_of_limitations a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories 494_us_596 n here there are no inconsistent theories of taxation involved if an nol is claimed in the wrong year it is not allowable and that is respondent’s consistent position farmer v commissioner supra accordingly there is no basis for petitioner’s equitable_recoupment claim reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
